PER CURIAM.
Kenneth Lee Crow appeals the district court’s order accepting the recommendation of the magistrate judge to dismiss Crow’s employment discrimination complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Crow v. McElroy Coal Co., No. CA-02-52-5 (N.D.W. Va. June 24, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.